DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Response to Preliminary Amendment
	Claims 18-20 and 24-25 have been cancelled; claims 1, 8-11, 14-17 and 21 have been amended; and claims 1-17, and 21-23 are currently pending. 

                                      Information Disclosure Statement
		No Information Disclosure Statement (IDS) has been filed.	

                                  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US 2018/0198064 A1, hereinafter “Chiang”).

In regards to claim 1, Chiang discloses (See, for example, Fig. 2E) a selector device, comprising: 
a first electrode (202a); 
a second electrode (202d); and 
a selector material (202c) between the first electrode (202a) and the second electrode (202d), 
the selector material having a glass transition temperature that is greater than 350 degrees Celsius (See, for example, Pars [0106], [0107]).

In regards to claim 11, Chiang discloses (See, for example, Fig. 2E) a memory array, comprising: 
a memory cell, including 
a storage element (See, for example, Abstract) and 
a selector device (See, for example, Par [0038]) coupled (See, for example, Fig. 2K) to the storage element, 
wherein the selector device includes a selector material (202c), the selector material (202c) having a glass transition temperature that is greater than 350 degrees Celsius (See, for example, Pars [0106], [0107]).

In regards to claim 21, Chiang discloses (See, for example, Fig. 2E) a computing device, comprising: 
a circuit board (See, for example, Par [0040]); and 
a die communicatively coupled to the circuit board (See, for example, Par [0040]), 
wherein the die includes a memory array, the memory array includes a memory cell (See, for example, Abstract) having a storage element coupled in series with a selector device (200), 
the selector device includes a selector material(202c), and the selector material (202c) has a glass transition temperature that is greater than 350 degrees Celsius (See, for example, Pars [0106], [0107]).
In regards to claim 2, Chiang discloses the selector material further includes silicon (See, for example, Par [0118]).

In regards to claim 3, Chiang discloses the selector material (202c) includes between 2 atomic-percent and 15 atomic-percent of silicon (See, for example, Par [0118]-[0120]).

In regards to claim 4, Chiang discloses the selector material (202c) further includes nitrogen (See, for example, Par [0153]).

In regards to claim 5, Chiang discloses the selector material (202c) includes between 2 atomic-percent and 15 atomic-percent of nitrogen (See, for example, Pars [0153] and [0155]).

In regards to claim 6, Chiang discloses the selector material (202c) includes GexTeyS1-x-y (See, for example, Pars [0106]-[0107]).

In regards to claim 7, Chiang discloses the selector material (202c) has a thickness between 2 nanometers and 80 nanometers (See, for example, Par [0069]).

In regards to claims 8 and 23, Chiang discloses the selector material (202c) includes sulfur and tellurium and has an atomic ratio of sulfur to tellurium that is greater than 1 (See, for example, Par [0110]).

In regards to claims 10 and 22, Chiang discloses the selector material includes less than 50 atomic-percent of germanium (See, for example, Pars [0105]-[0106]).

In regards to claim 12, Chiang discloses (See, for example, Fig. 2E) the selector device includes a first electrode (202a) and a second electrode (202d), the selector material (202c) is between the first electrode (202a) and the second electrode (202d), and the first electrode (202a) or the second electrode (202d) is also an electrode of the storage element.

In regards to claim 13, Chiang discloses the selector material further includes a dopant (See, for example, Par [0138]).

In regards to claim 14, Chiang discloses (See, for example, Fig. 2E) the memory array includes a plurality of memory cells (See, for example, Abstract).

In regards to claim 15, Chiang discloses (See, for example, Fig. 2E) the plurality of memory cells is arranged in multiple decks of memory cells (See, for example, Figs. 2K-2N).

In regards to claim 16, Chiang discloses (See, for example, Fig. 2E) the storage element is a resistive random access memory (RRAM) device, a phase change memory (PCM) device, or a spin-transfer torque magnetic random access memory (STT-MRAM) device (See, for example, Par [0038]).
In regards to claim 17, Chiang discloses (See, for example, Fig. 2E) the memory cell includes a first terminal (201) coupled to a bit line (See, for example, Par [0056]), and the memory cell includes a second terminal (203) coupled to a word line (See, for example, Par [0056]).

                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang.

In regards to claim 9, Chiang discloses all limitations of claim 1 except that the selector device has a threshold voltage that is less than 1 volt.
	However, it is well known in the art to have the smallest possible threshold voltage for better switching performance. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the selector device has a threshold voltage that is less than 1 volt because it is well known in the art to have the smallest possible threshold voltage for better switching performance. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893